Citation Nr: 1737469	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased rating in excess of 10 percent for migraine headaches since March 30, 2009.

2.  Entitlement to an increased rating in excess of 30 percent for anxiety disorder from September 27, 2011 to March 2, 2014, and in excess of 50 percent since March 3, 2014.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1969 to January 1973.

The matter of an increased rating for migraine headaches comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). The matter of an increased rating for an anxiety disorder comes before the Board on appeal from a February 2014 rating decision of the St. Petersburg, Florida RO of the VA.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 Board hearing, and a transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. Since October 27, 2016, migraine headaches occurred, averaging with at least one prostrating headache per month over the last several months. 

2. From March 30, 2009 to October 26, 2016, the preponderance of the evidence shows that the Veteran's migraine headaches averaged at least one prostrating headache every two months, or fewer, over a period of several months.

3. Since March 3, 2014, the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity, due to symptoms of anxiety and sleep disturbances.

4. From September 27, 2011 to March 2, 2014, the preponderance of the evidence shows that the Veteran's anxiety disorder occurred with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of anxiety, panic attacks, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, impairment of impulse control, neglect of personal hygiene, and intermittent inability to perform activities of daily living.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but not more than, for migraine headaches, since October 27, 2016, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8100 (2016).

2. The criteria for a rating in excess 10 percent, for migraine headaches, from March 30, 2009 to October 26, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, DC 8100 (2016).

3. The criteria for a rating in excess 50 percent for anxiety disorder, since March 3, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9413 (2016).

4. The criteria for a rating in excess 30 percent, for migraine headaches, from September 27, 2011 to March 2, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

A. Migraine Headaches

The Veteran's mixed headache disability has been evaluated under 38 C.F.R. § 4.124a, DC 8100. Those criteria provide for a 10-percent rating for characteristic prostrating attacks averaging one in 2 months over last several months. A 30-percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. The maximum, 50-percent, rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met. See Melson v. Derwinski, 
1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50-percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100. It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Neither the rating criteria nor the Court has defined "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. (2012)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In Pierce v. Principi, 18 Vet. App. 440, the United States Court of Appeals for Veterans Claims (Court) noted preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." Id. at 444-45. The Court observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50-percent rating." Id. at 446. Indeed, the Court reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 50-percent rating. Id. Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability. Id.

The Veteran was service connected for migraine headaches in March 2009 and was assigned a 10 percent disability rating for the condition.

1. Migraine Headaches from March 30, 2009 to October 26, 2016

The Veteran was afforded a VA examination to assess his migraine headaches in October 2009. The examiner diagnosed the Veteran with migraine headaches. The Veteran reported experiencing severe headaches after service. He reported that he experienced one headache a month for the past 12 months with less than half of the attacks being classified as prostrating.

The Veteran was afforded a VA examination to assess his migraine headaches in July 2011. The examiner confirmed a diagnosis of migraine headaches with an onset "about twenty years ago." The Veteran reported that his headaches had gotten progressively worse and that he averaged 2 to 3 per month with less than half of the attacks being prostrating. It was noted that the Veteran had lost 14 days over the past year due to his headaches.

In August 2011, VA treatment records indicate the Veteran sought treatment for migraine headaches. The assessment did not include any mention of intractable or prostrating migraines.

In May 2012, the Veteran was administered a mental status examination by Dr. JA. The medical history revealed "frequent headaches" since service. There was no mention of whether the headaches resulted in prostrating attacks.

The Board finds that the Veteran's migraine headaches most closely resemble a disability rating of 10 percent from March 30, 2009 to October 26, 2016. The record indicates that the Veteran experienced headaches that are prostrating in nature that required him to rest. During his severe headaches, the Veteran took Sumatripan to treat the symptoms of pain. He often went to a dark room and laid down in order to relieve symptoms from the headache. While the Veteran reported experiencing 2 to 3 headaches a month, the record does not indicate that he averaged at least one prostrating attack per month as a result of his headaches. Overall, the frequency of the "severe headaches," from March 30, 2009 to October 26, 2016, averaged at less than one per month. Therefore, a 30 percent disability rating for migraine headaches, with an average at least one prostrating attack per month, is not warranted.

2. Migraine Headaches since October 27, 2016

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2016 in regard to his migraine headaches. He stated that he experiences 10 to 12 headaches a month. He further clarified that he averages about 3 "really bad" headaches a month which last for as long as 4 hours. He often takes medication to relieve his symptoms of pain during the "really bad" headaches; but, sometimes, he must go lie down in a dark room and close the shades to relieve the symptoms. The Veteran testified that he uses about two sick days per month because of his migraine headaches.

Lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration. See Layno v. Brown, 6 Vet. App. 465 at 471; 38 C.F.R. § 3.159 (a)(2) (2016). The Veteran has reported symptoms of pain associated with his migraine headaches, was able to articulate as to what relieves his symptoms, and discussed the duration and quality of his headaches. Therefore, the Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes.

The Board finds that the Veteran's migraine headache most closely resembles a 30 percent disability rating since October 27, 2016. The frequency of the Veteran's headaches have increased to about 10 to 12 a month; additionally, the Veteran's "really bad" headaches have increased to a frequency of about 2 to 4 per month. The Board finds that the Veteran has been a credible historian as the reporting of his headache symptoms have remained constant throughout the pendency of his appeal. The Board gives great probative weight to the Veteran's statements regarding the quality of his headaches. It finds that the Veteran's experience of 2 to 4 "really bad" headaches resemble headaches that manifest with "extreme exhaustion or powerlessness" or headaches categorized as prostrating. During the "severe headaches," the Veteran is unable to function for about 4 hours as he must lie down in a dark room and allow for the symptoms of pain to pass. Since the Veteran averages at least one prostrating migraine headache per month, his symptoms warrant a 30 percent disability rating under C.F.R. 38 § 4.12a DC 8100. The record does not indicate that the Veteran experiences "very frequent completely prostrating and prolonged attacks." Accordingly, a disability rating of 50 percent is not warranted.

B. Anxiety Disorder

The Veteran's anxiety disorder is rated under Diagnostic Code (DC) 9433. Currently, he is assigned a 30 percent rating from September 27, 2011 to March 2, 2014, a 50 percent rating since March 3, 2014.

DC 9433 is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Under this formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44   (2002). In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

The rating is to be assigned not solely on the presence or absence of particular symptoms, but rather the frequency, severity, and duration of such symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

1. Anxiety disorder NOS from September 27, 2011 to March 2, 2014

In May 2012, the Veteran was afforded a Mental Status Examination. The clinician noted that the Veteran's scored a 70 on the Global Assessment of Functioning (GAF), indicating mild difficulty in social or occupational functioning.

In June 2013, the Veteran was afforded a VA examination to assess his anxiety disorder. The Veteran reported having anxiety and sleep disturbances as part of his anxiety disorder. The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and found that the Veteran's symptoms were controlled by medication.

In February 2014, the Veteran was provided a VA mental examination. The examiner provided a diagnosis of unspecified anxiety disorder and insomnia disorder with medical comorbidity. The examiner reported occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although noting that the Veteran generally functions satisfactorily. The examiner noted that the Veteran experienced symptoms of anxiety and chronic sleep impairment.

The Board finds that the evidence throughout the period on appeal does not show that the Veteran's condition more nearly approximates the above rating criteria for a 50 percent evaluation for the period of September 27, 2011 to March 3, 2014. The Veteran presents with anxiety and sleep disturbances which most closely resemble a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. During this period, the Veteran showed good reliability and productivity at work and did not exhibit symptoms that would warrant a 30 percent disability rating. Therefore, a disability rating of 50 percent for occupational and social impairment with reduced reliability and productivity is not warranted.


2. Anxiety disorder NOS since March 3, 2014

The Veteran was afforded a VA examination to assess his anxiety disorder in March 2014. Dr. A, a psychiatrist, confirmed a diagnosis of anxiety disorder with insomnia. He reported that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted symptoms of anxiety, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, impairment of impulse control, such as unprovoked irritability with periods of violence, neglect of personal hygiene and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. The psychiatrist reported that the prognosis of the Veteran's anxiety disorder was uncertain at this time; however, he opined that the Veteran had a progressive worsening of his anxiety disorder and that it more closely resembled the criteria for a 50 percent evaluation under 38 C.F.R. 4.130 DC 9413.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2016 in regard to his anxiety disorder. The Veteran stated that he experiences small anxiety attacks "a couple times a month" while driving. He testified that he will "freak out" on the highway because of other drivers speeding and getting too close to him. He has limited his social engagements, such as going to the movies or to restaurants, because he cannot drive more than 10 miles or so before becoming anxious. The Veteran stated that he does not want to take medications for his anxiety because he does not want to "have to survive on taking pills." He admits to sometimes getting stressed at home. He relaxes by taking his dog for a walk or going to his room to watch television. The Veteran stated that he is able to function at work and has been working in his current capacity for 20 years.

The Board finds that the evidence throughout the period on appeal does not show that the Veteran's condition more nearly approximates the above rating criteria for a 70 percent evaluation since March 3, 2014. The Veteran's anxiety does not resemble occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. The Board notes that the Veteran's anxiety disorder has worsened from before March 3, 2014; however, the Veteran's current mental health symptoms, such as anxiety, panic attacks, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, impairment of impulse control, neglect of personal hygiene, and intermittent inability to perform activities of daily living most closely resemble a disability rating of 50 percent under 38 C.F.R. § 4.130 DC 9413. He is able to maintain certain social relationships, such as his marriage which he describes as good, and he is able to maintain his employment, where he has worked for over 20 years. He does not exhibit severe neuropsychiatric symptoms such as suicidal ideation, near-constant panic, or irrelevant speech. Therefore, a disability rating of 70 percent for occupational and social impairment in most areas is not warranted.



ORDER

1. Entitlement to a disability rating of 30 percent, but not more than, for migraine headaches, since October 27, 2016, is granted.

2. Entitlement to a disability rating in excess of 10 percent for migraine headaches, from March 30, 2009 to October 26, 2016, is denied.

3. Entitlement to an increased disability rating in excess 50 percent for anxiety disorder, since March 3, 2014, is denied.

4. Entitlement to an increased disability rating in excess 30 percent for migraine headaches, from September 27, 2011 to March 2, 2014, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


